Dear Mr. Newell:
I am in receipt of your request for an opinion from the Attorney General's office wherein you state that the Homer Memorial Hospital desires to provide professional scholarships for licensed practical nurses. Your request asked whether licensed practical nurses qualify as allied health professionals to receive professional scholarships under the provisions of La. R.S. 46:1151 since they are excluded under the provision of La. R.S. 46:1131.
La. R.S. 46:1131 establishes a scholarship program for nursing students enrolled in an accredited school of nursing. Subsection C defines the word nursing as professional nursing as practiced by an individual who has graduated from an accredited school of nursing, passed the licensing examination, and been issued a license to practice as a registered nurse in the state by the Louisiana State Board of Nursing. (emphasis added). This language specifically excludes those students who are studying to become licensed practical nurses.
La. R.S. 46:1151, however, provides professional scholarships to allied health professionals. The definition of "allied health profession" is any generally recognized medical profession or vocation including, but not limited to, respiratory, vocational, physical and other therapies; medial, radiologist, and other technologists; pharmacists, social workers, and other similar professions and vocations.
While it is true that licensed practical nurses are not included in this list, the language of the statute clearly shows that the list is illustrative not exhaustive. Since the statute contains the phrase, "including, but not limited to", it is the opinion of this office that licensed practical nurses would be eligible to receive allied health professional scholarships.
We hope that this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Yours very truly,
    CHARLES C. FOTI, JR. ATTORNEY GENERAL
    BY: ______________________________ CHARLES H. BRAUD, JR. Assistant Attorney General